The opinion of the court was delivered by
Beasley, Chief Justice.
This is a suit by an administrator, and the only question for solution is whether, in this proceeding, it can be shown as a defence that the letters of administration held by the plaintiff, and which were in due form granted to him by the Orphans’ Conrt of the county of Essex, *226are invalid. There were two reasons assigned on the argument in favor of the affirmation of this proposition, namely,, first, “ that the Orphans Court acted in the premises without due proof of the fact of the death of the plaintiff’s intestate;' and second, “ that at the time of such judicial action it affirmatively appeared that the decedent was not a resident of the county of Essex, but, to the contrary, had his residence at the time of his alleged death in the county of Sussex.
The substance of the case, as it was made before the Orphans Court, was this: on the 23d of February, 1883, one Charles Farrelly presented his petition to the surrogate of the-county of Essex, stating that Philip McMahon, (the decedent,) some time • previous to the year 1853, resided in the town or township of Newton, in the county of Sussex, where he was-pastor of the Roman Catholic church there located; that in or about the year above stated he left this state and was stationed in Ohio, and that in the years 1862, 1863 and 1864 he was in the State of Nebraska; that when he left the State of New Jersey he had a considerable sum of money deposited-with the defendants, and that in the year 1862 he drew out a small part of such moneys, and that since that date he had not visited nor communicated with said institution; that petitioner, at the request of one of the relatives of the decedent, had made, during the year preceding the filing of his petition, inquiries from time to time touching the existence of the said Philip, and had called upon such persons from whom he thought it possible he could gather information, and had written upon the subject to priests and officers of the Catholic church in every state of the United States in which he had reason to suppose information might be gathered, but that he had been unable to learn anything which he thought of any value except from the vicar-general of the diocese of Kansas, who had stated that the said Philip was at Benedicts College in the State of Kansas for several months in the year 1861, whence he had gone to Nebraska, and that he had heard he had died some twelve or fourteen years previous to the year 1882, but where or how, he did not remember; that peti*227tioner had examined the ecclesiastical directories of the Catholic church throughout the world, published during the then last thirty years, and had been unable to find any mention of the said Philip since the year 1858, and that two of the brothers of the said Philip had expressed their belief that he was dead. This petition was duly verified by oath, and upon filing it, the surrogate ordered a notice, setting forth that Philip McMahon was presumed to be dead intestate and that it was necessary to have letters of administration of his estate granted in this state, directing all persons to show cause before the Orphans’ Court of the county of Essex, at a stated time, why the same should not be issued, and ordering such notice to be published in a newspaper published in Newark, in one published and circulating in the State of Nebraska, and in a third in the State of Ohio.
A dispute having been raised before the surrogate as to the right to administration, the matter was referred to the Orphans’ Court, which, by its decree dated the 11th of September, 1883, after reciting, among other things, that it appeared that the said Philip McMahon had absented himself from this state for seven years last past successively, and no proof being made that he was alive within said seven years, granted letters of administration to the plaintiff.
Looking at the foregoing statement of facts, it is manifest that the Orphans’ Court, on the occasion in question, had jurisdiction of the subject involved in the application for authority to administer the estate of Philip McMahon as that of a deceased intestate. Such matter was as actually before that tribunal for its adjudication as it' was possible for it to be. We might perhaps have doubt whether the court deduced the correct conclusion from the testimony before it as to the fact of the death of the alleged decedent, or as to its right to grant administration, under the conditions of the case, to the plaintiff, but it seems illogical to deny the power of the court to take cognizance of the affair and to proceed to judgment. In the case of Grove v. Van Duyne, 15 Vroom 654, the test of jurisdiction, so far as relates to courts having a *228general cognizance over a class of cases, was declared by the Court of Errors to be the colorable presentation before it of the facts necessary to constitute the case a member of such class. In the present case there was plainly some proof of the death of the supposed intestate, and likewise of the fact that he was not, at the time of his decease, a resident of this state, and therefore, even if the court fell into error, which I do not intend to indicate, such error might have led, in a proper course of law, tó a reversal of the judgment, but it can have no bearing against the right of the court to adjudicate upon the facts before it. Upon this assumption, that this power of judicature existed, it is apparent that the defendant in this instance must stand on the proposition that he has a right to show that the Orphans’ Court decided incorrectly with respect to the evidence relating to jurisdictional facts. But such a contention is opposed to fundamental rules of law. If its correctness were admitted, it would at once degrade the judgments of the higher courts of the state to the subordinate rank of official procedures of a special character by statutory authority. For example, on such a theory a judgment of this court might be overthrown when put to the touch in a collateral proceeding, on the ground that the court erred in deciding on the facts before it that the defendant in the suit had been summoned, when in point of fact he had not received any notice of the action. Notice of a suit to a defendant in an action is as indispensable to t'he power of the court to take cognizance of the case, as is the fact of the decease of an alleged intestate, to the jurisdictional authority of the Orphans’ Court to act in the matter of administration, and no reason can be urged while, if one of such subjects be open to incidental attack, the other should not be equally so. In such a particular, the highest court of this state cannot be discriminated from the Orphans’ Court, for it is entirely settled by repeated judgments that this latter tribunal is a superior court of general jurisdiction, and that its proceedings and judgments are, in no respect, more contestable than those of common law courts of the highest order. Such is the doctrine declared in *229Hess v. Cole, 3 Zab. 116, 121, the eourt saying : “The jurisdiction of the Orphans’ Court, though limited, is not special. It does not exercise a mere delegated authority for special purposes. It is a regularly constituted tribunal of justice, with broad and comprehensive powers. Its decrees upon all subjects within the scope of its jurisdiction are entitled to every presumption in favor of their regularity that the judgments of this court are entitled to. While they remain in force they are equally binding.” The following eases assert the same principle in its application to various circumstances: Den v. Hammel, 3 Harr. 73; Den v. O’Hanlon, 1 Zab. 582; Quidort’s Administrator v. Pergeaux, 3 C. E. Green 472.
And in view of these principles it appears to me incontestable that the defence in this case cannot prevail. Courts of general jurisdiction.need not set forth in their records the facts upon which their right to adjudicate depends, but such facts will be presumed, and no evidence can be received to contradict them, as such intendments are presumptiones juris et de jure. It is, indeed, this quality that constitutes the principal distinction between courts of superior and general jurisdiction, and those of limited and special jurisdiction. This doctrine is unquestionable, and is too rudimentary to justify discussion. The authorities will be found copiously collected in the notes to Crepps v. Durden, 1 Smith’s L. G. 978.
Consequently, when the Orphans’ Court of the county of Essex, having the matter by the requisite proceedings before it, awarded letters of administration in the present case, it will be intended, by force of the rule of law just stated, that it decided all the facts requisite to validate its action. If it had not been deemed to be satisfactorily shown that the alleged intestate was dead, and that he was not resident at the time of his death in this state, and that the plaintiffj although not the original petitioner, could be legally appointed the administrator, the decree which was made could not have been lawfully made, and the consequence is, it must be held' in this incidental proceeding that such matters were passed upon *230by the court. To such a procedure the maxim “ omnia prcesumwntur rite esse acta ” is applicable. And with respect to the present inquiry it matters not at all whether the clause of the statute that regulates the proceedings on applications for authority to administer the estates of non-resident decedents, was rightly construed by the Orphans’ Court, inasmuch if an error exists in that particular it cannot be corrected except in a direct appellate review.
With respect to the authorities cited in the briefs of counsel, it is sufficient to say that they are conflicting, and that none of them appear to be strictly in point. In most, if not all, of such cases, it was-affirmatively shown that the alleged decedent was actually alive at the time of the issuance of letters of administration, while in the present case there is no reason for even surmising such to have been the fact. In almost all the instances cited in which the fact,of the death of the alleged intestate was allowed to be shown in order to overthrow the administration, the tribunal granting it was held to be a court of limited and' special jurisdiction. On the other hand, an authority to administer granted even by such a court, was declared to be invulnerable to all collateral attacks in the carefully considered case of Roderigas v. East River Savings Institution, 63 N. Y. 464. The point decided was that a payment by a debtor to an administrator duly appointed was valid, and a bar to a second action, although the supposed intestate was alive at the time, and the letters of administration were subsequently revoked for that reason. As we are dealing in the present case with the decree of a court of general jurisdiction, it is not necessary to affirm the doctrine of this reported case, though in passing it may not be out of place to remark that its reasoning, notwithstanding the adverse criticism to which it has been subjected, appears to be of great weight. That a conclusive efficacy should be given to letters of administration by whatever tribunal issued, so far as merely collateral impeachment is concerned, is a plain dictate of sound public policy, for few things can be more oppressive than to require the debtors of a person who chooses so *231■to absent himself as to give rise to a judicial conclusion that he is dead, to bear the burden of paying the debts they owe to such absentee, to his representative duly appointed according to legal forms, and at the same time to assume the risk of such payment being afterwards declared to be invalid, on the ground that such absentee was still • alive. The doctrine of the nullity of such grants of administration would also be attended by the further disastrous result of rendering the surrogate or other court of limited jurisdiction liable to be -treated as wrong-doers for everything that should be done by virtue of such letters, and which might prove detrimental to the interests of the person supposed to be dead. But this question is not now before the court; for all that we are now called upon to declare is the doctrine already stated, that this ■ decree of the Orphans’ Court is not contestable in this col- . lateral way.
The defendant will be put in no danger by paying the ■money in question to the plaintiff, for such payment will be an absolute discharge of the debt.
Let judgment be given for the plaintiff.